Appeal by the People from an order of the Supreme Court, Queens County, dated February 2, 1977, which granted defendant-respondent’s oral motion to dismiss the indictment on the ground that he had been denied a speedy trial. Order reversed, on the law, motion denied, and indictment reinstated, without prejudice to renewal of the motion upon compliance with CPL 210.45. A motion pursuant to CPL 210.20 to dismiss an indictment for failure to grant a defendant a speedy trial must be made in writing and upon reasonable notice to the People (CPL 210.45; People v Ryan, 42 AD2d 869). Hopkins, J. P., Latham, Margett and Suozzi, JJ., concur.